DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2022 is partly being considered by the examiner. This is because Applicant has failed to provide an English translation of the “Taiwanese Patent Office Official Action with Search Report issued on April 26, 2022 for a corresponding Taiwanese Patent Application”. Please see (MPEP § 609).


Response to Arguments
Applicant’s arguments see remarks, filed 09/29/2022, with respect to the claims 3-15 and 18-25 have been fully considered and are persuasive, thus claim 3, 9, and 12, along with their dependent claims 4-8, 10-11, and 13-15, are therefrom objected to as being dependent upon rejected base claim, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. Also claim 18 is indicated as comprising of allowable subject matter below and would be allowed along with its dependent claims 19-25.
Applicant’s arguments see remarks, filed 09/29/2022, with respect to the claim 1-2 and 16-17, have been fully considered and are not persuasive. 
The applicant argues on page 12-13, “Hu fails to disclose the features as claimed in amended Claim 1 of this Application. Even, Hu in view of Cao still fails to disclose amended Claim 1 of this Application.”
In response, the office does not find this argument to be persuasive. Based on the breadth of the claim language the prior art HU et al. (US 20190042055 A1), explicitly teaches a touch detecting circuit (Fig. 1-3. Paragraph [0016 and 0028]), comprising: a touch driving circuit (Fig. 1-3, #10 called a source driving circuit. Paragraph [0016]), generating a touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal TX to one of the plurality of source lines S0˜S3.), and providing said touch driving signal to at least one common electrode of a panel (Fig. 1-3, #com0-35 called a common electrodes. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal #TX to one of the plurality of source lines #S0˜S3. For example, the source line #S0 in Fig. 1. By means of the coupling effect of the parasitic capacitances #CS0, CS0′, . . . , the touch driving signal #TX on the source line #S0 can be coupled to the common electrodes #com0˜com35.); 
and a touch sensing circuit (Fig. 1-3, #20 called a touch detecting circuit. Paragraph [0016]), receiving a plurality of source sensing signals via a plurality of source lines of said panel (Fig. 1-3, #S0˜S3 called a source lines. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX.), and said source sensing signals being generated corresponding to said touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX. For example, when a touch object, such as a finger or a stylus, does not touch a touch display panel, the plurality of touch sensing signals VT are in a first level. As the touch object touches the touch display panel, the touch sensing signals VT are in a second level, which is lower than the first level. Thereby, the touch sensing signals VT can be used for judging if the common electrodes com0˜com35 are touched by the touch object.).  
Although, HU teaches wherein said panel includes common electrode (Fig. 1-3, #com0-com35 called a common electrode. Paragraph [0017]) source lines (Fig. 1-3, #S0-S03 called a source line. Paragraph [0018]) and a plurality of gate lines (Fig. 1-3, #G0-Gn called a scan line. Paragraph [0022]).
HU fail to explicitly teach wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.  
However, CAO et al. (US 2017/0277326 A1), explicitly teaches wherein said panel includes a gate layer (Fig. 4, #5 called a gate layer. Paragraph [0061]), a source layer (Fig. 4, #6 called a source/drain layer. Paragraph [0061]), and a common- electrode layer (Fig. 4, #8 called a common electrode layer. Paragraph [0061]); said gate layer includes a plurality of gate lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed.); said source layer includes said source lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed.); said common- electrode layer includes said at least one common electrode (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed, a pixel electrode layer #7 in which pixel electrodes are formed, a common electrode layer #8 in which common electrodes are formed, and a signal transmitting wire layer #9 in which signal transmitting wires are formed.); said gate layer and said source layer are located on said common electrode (Fig. 4, illustrates the gate layer #5 and the source layer #6 are located on (wherein on is connected/attached) the common-electrode layer #8 via the pixel layer. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, and providing said touch driving signal to at least one common electrode of a panel; and a touch sensing circuit, receiving a plurality of source sensing signals via a plurality of source lines of said panel, and said source sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.
Wherein having HU`s touch display system wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity with production efficiency, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display provides production efficiency that may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].
The applicant argues on page 14, “Hu fails to disclose the touch driving signal transmitted to the common electrode, and the source sensing signals transmitted on the source lines toward the touch sensing circuit.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below. The office would like to respectfully indicate to the applicant that claim 1 do not recite the limitation “the touch driving signal transmitted to the common electrode, and the source sensing signals transmitted on the source lines toward the touch sensing circuit”.
The applicant argues on page 16, “Hu in view Cao fails to disclose the features as claimed in amended Claim 1 of this Application.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below.
The applicant argues on page 17, “Hu in view of Cao fails to disclose the features as claimed in amended Claim 1 and the performed effect "avoiding the influence of the electrostatic shielding effect by the common electrode" of this Application. Thereby, Applicant respectfully requests favorable reconsideration and withdrawal of the rejection to Claim 1 under 35 U.S.C. 103 as being unpatentable over Hu and Cao should be withdrawal.”
In response to applicant’s argument, the office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the office has clearly describe based on the breadth of the claim language the prior art HU et al. (US 20190042055 A1), explicitly teaches a touch detecting circuit (Fig. 1-3. Paragraph [0016 and 0028]), comprising: a touch driving circuit (Fig. 1-3, #10 called a source driving circuit. Paragraph [0016]), generating a touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal TX to one of the plurality of source lines S0˜S3.), and providing said touch driving signal to at least one common electrode of a panel (Fig. 1-3, #com0-35 called a common electrodes. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal #TX to one of the plurality of source lines #S0˜S3. For example, the source line #S0 in Fig. 1. By means of the coupling effect of the parasitic capacitances #CS0, CS0′, . . . , the touch driving signal #TX on the source line #S0 can be coupled to the common electrodes #com0˜com35.); 
and a touch sensing circuit (Fig. 1-3, #20 called a touch detecting circuit. Paragraph [0016]), receiving a plurality of source sensing signals via a plurality of source lines of said panel (Fig. 1-3, #S0˜S3 called a source lines. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX.), and said source sensing signals being generated corresponding to said touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX. For example, when a touch object, such as a finger or a stylus, does not touch a touch display panel, the plurality of touch sensing signals VT are in a first level. As the touch object touches the touch display panel, the touch sensing signals VT are in a second level, which is lower than the first level. Thereby, the touch sensing signals VT can be used for judging if the common electrodes com0˜com35 are touched by the touch object.).  
Although, HU teaches wherein said panel includes common electrode (Fig. 1-3, #com0-com35 called a common electrode. Paragraph [0017]) source lines (Fig. 1-3, #S0-S03 called a source line. Paragraph [0018]) and a plurality of gate lines (Fig. 1-3, #G0-Gn called a scan line. Paragraph [0022]).
HU fail to explicitly teach wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.  
However, CAO et al. (US 2017/0277326 A1), explicitly teaches wherein said panel includes a gate layer (Fig. 4, #5 called a gate layer. Paragraph [0061]), a source layer (Fig. 4, #6 called a source/drain layer. Paragraph [0061]), and a common- electrode layer (Fig. 4, #8 called a common electrode layer. Paragraph [0061]); said gate layer includes a plurality of gate lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed.); said source layer includes said source lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed.); said common- electrode layer includes said at least one common electrode (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed, a pixel electrode layer #7 in which pixel electrodes are formed, a common electrode layer #8 in which common electrodes are formed, and a signal transmitting wire layer #9 in which signal transmitting wires are formed.); said gate layer and said source layer are located on said common electrode (Fig. 4, illustrates the gate layer #5 and the source layer #6 are located on (wherein on is connected/attached) the common-electrode layer #8 via the pixel layer. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, and providing said touch driving signal to at least one common electrode of a panel; and a touch sensing circuit, receiving a plurality of source sensing signals via a plurality of source lines of said panel, and said source sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.
Wherein having HU`s touch display system wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity with production efficiency, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display provides production efficiency that may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].
The applicant argues on page 17, “that Claims 2-17 (dependent on independent Claim 1) are in allowable form.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below.
The applicant argues on page 17, “It is respectfully submitted, therefore, that the subject Patent Application has now been placed in condition for allowance, and such action is respectfully requested.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below.
The Office would like to bring to the applicant`s attention that claims 3, 9, and 12, along with their dependent claims 4-8, 10-11, and 13-15, are therefrom objected to as being dependent upon rejected base claim, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The office encourages the applicant to amend claim 1 to overcome the prior arts of record.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (US 20190042055 A1), hereinafter referenced as HU and in view of CAO et al. (US 2017/0277326 A1), hereinafter referenced as CAO.

Regarding claim 1, HU teaches a touch detecting circuit (Fig. 1-3. Paragraph [0016 and 0028]), comprising: a touch driving circuit (Fig. 1-3, #10 called a source driving circuit. Paragraph [0016]), generating a touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal TX to one of the plurality of source lines S0˜S3.), and providing said touch driving signal to at least one common electrode of a panel (Fig. 1-3, #com0-35 called a common electrodes. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal #TX to one of the plurality of source lines #S0˜S3. For example, the source line #S0 in Fig. 1. By means of the coupling effect of the parasitic capacitances #CS0, CS0′, . . . , the touch driving signal #TX on the source line #S0 can be coupled to the common electrodes #com0˜com35.); 
and a touch sensing circuit (Fig. 1-3, #20 called a touch detecting circuit. Paragraph [0016]), receiving a plurality of source sensing signals via a plurality of source lines of said panel (Fig. 1-3, #S0˜S3 called a source lines. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX.), and said source sensing signals being generated corresponding to said touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX. For example, when a touch object, such as a finger or a stylus, does not touch a touch display panel, the plurality of touch sensing signals VT are in a first level. As the touch object touches the touch display panel, the touch sensing signals VT are in a second level, which is lower than the first level. Thereby, the touch sensing signals VT can be used for judging if the common electrodes com0˜com35 are touched by the touch object.).  
Although, HU teaches wherein said panel includes common electrode (Fig. 1-3, #com0-com35 called a common electrode. Paragraph [0017]) source lines (Fig. 1-3, #S0-S03 called a source line. Paragraph [0018]) and a plurality of gate lines (Fig. 1-3, #G0-Gn called a scan line. Paragraph [0022]).
HU fail to explicitly teach wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.  
However, CAO explicitly teaches wherein said panel includes a gate layer (Fig. 4, #5 called a gate layer. Paragraph [0061]), a source layer (Fig. 4, #6 called a source/drain layer. Paragraph [0061]), and a common- electrode layer (Fig. 4, #8 called a common electrode layer. Paragraph [0061]); said gate layer includes a plurality of gate lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed.); said source layer includes said source lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed.); said common- electrode layer includes said at least one common electrode (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed, a pixel electrode layer #7 in which pixel electrodes are formed, a common electrode layer #8 in which common electrodes are formed, and a signal transmitting wire layer #9 in which signal transmitting wires are formed.); said gate layer and said source layer are located on said common electrode (Fig. 4, illustrates the gate layer #5 and the source layer #6 are located on the common-electrode layer #8 via the pixel layer. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, and providing said touch driving signal to at least one common electrode of a panel; and a touch sensing circuit, receiving a plurality of source sensing signals via a plurality of source lines of said panel, and said source sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.
Wherein having HU`s touch display system wherein said panel includes a gate layer, a source layer, and a common- electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common- electrode layer includes said at least one common electrode; said gate layer and said source layer are located on said common electrode.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity with production efficiency, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display provides production efficiency that may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].

Regarding claim 2, HU in view of CAO teaches the touch detecting circuit of claim 1, HU further teaches wherein said touch sensing circuit further receives a plurality of gate sensing signals via said gate lines of said panel (Fig. 1-4, #G0-Gn called scan lines. Paragraph [0022]), and said gate sensing signals are generated corresponding to said touch driving signal (Fig. 1-4. Paragraph [0022]-HU discloses in the touch detection cycle, to avoid the influence of the parasitic capacitance CG0 on the touch detection sensitivity, gate active guard signals Gag can be output to the plurality of scan lines G0, G1, . . . , Gn. The gate active guard signals Gag can be in phase with the touch driving signal TX and have identical voltage levels. For example, the gate active guard signals Gag and the touch driving signal TX can both be sine or square waves.).  


Regarding claim 16, HU teaches the touch detecting circuit of claim 1, HU fail to explicitly teach wherein said gate layer is located on said source layer.  
However, CAO explicitly teaches wherein said gate layer is located on said source layer (Fig. 4, illustrates the gate layer #5 and the source layer #6 are located on the common-electrode layer #8 via the pixel layer. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, and providing said touch driving signal to at least one common electrode of a panel; and a touch sensing circuit, receiving a plurality of source sensing signals via a plurality of source lines of said panel, and said source sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein said gate layer is located on said source layer.
Wherein having HU`s touch display system wherein said gate layer is located on said source layer.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity with production efficiency, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display provides production efficiency that may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].  

Regarding claim 17, HU teaches the touch detecting circuit of claim 1, HU fail to explicitly teach wherein said source layer is located on said gate layer.  
However, CAO explicitly teaches wherein said source layer is located on said gate layer (Fig. 4, illustrates the gate layer #5 and the source layer #6 are located on the common-electrode layer #8 via the pixel layer. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, and providing said touch driving signal to at least one common electrode of a panel; and a touch sensing circuit, receiving a plurality of source sensing signals via a plurality of source lines of said panel, and said source sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein said source layer is located on said gate layer.
Wherein having HU`s touch display system wherein said source layer is located on said gate layer.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity with production efficiency, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display provides production efficiency that may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].

Allowable Subject Matter
Claims 3, 9, and 12, along with their dependent claims 4-8, 10-11, and 13-15, are therefrom objected to as being dependent upon rejected base claim, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claim 18, an independent claim comprises of allowable subject matter that the prior arts were not found to read in combination on the claim limitations, therefore claim 18 along with its dependent claims 19-25 would be allowable.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts fail to explicitly teach, in a first period, said touch driving circuit provides said touch driving signal to said common electrode, and said touch sensing circuit receives a first source sensing signal of said source sensing signals via said first source-line group and disables the rest source-line groups and said gate-line groups; 
and in a second period, said touch driving circuit provides said touch driving signal to said common electrode, and said touch sensing circuit receives a second source sensing signal of said source sensing signals via said second source-line group and disables the rest source-line groups and said gate-line groups, as claimed in claim 3.

Regarding claim 9, the prior arts fail to explicitly teach, in a first period, said touch driving circuit provides said touch driving signal to said common electrode; said touch sensing circuit receives a first source sensing signal of said source sensing signals via said first source-line group and a first gate sensing signal of said gate sensing signals via said first gate-line group, and disables the rest source-line groups and the rest gate-line groups; 
and in a second period, said touch driving circuit provides said touch driving signal to said common electrode, and said touch sensing circuit receives said first source sensing signal via said first source-line group and a second gate sensing signal of said gate sensing signals via said second gate-line group, and disables the rest source-line groups and the rest gate-line groups, as claimed in claim 9.

Regarding claim 12, the prior arts fail to explicitly teach, in a first period, said touch driving circuit provides said touch driving signal to said first common electrode and disables said second common electrode, and said touch sensing circuit receives said source sensing signals via said source-line groups; 
and in a second period, said touch driving circuit provides said touch driving signal to said second common electrode and disables said first common electrode, and said touch sensing circuit receives said source sensing signals via said source-line groups, as claimed in claim 12.

Regarding claim 18, the prior arts fail to explicitly teach, and a touch sensing circuit, receiving a plurality of gate sensing signals via a plurality of gate lines of said panel, and said gate sensing signals being generated corresponding to said touch driving signal (Wherein the driving signal providing said touch driving signal to a plurality of source-line groups of a panel.), as claimed in claim 18.


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	WANG et al.  (US 20200174606 A1)- A touch circuit includes a touch circuit, a first energy storage circuit, a second energy storage circuit and a resetting circuit. A first end of the first energy storage circuit is connected to a control end of the touch circuit, and a second end thereof is connected to a first voltage input end. A first end of the second energy storage circuit is connected to a first conductive line, and a second end thereof is connected to the control end of the touch circuit. A first end of the touch circuit is connected to the first conductive line, and a second end thereof is connected to a third conductive line. A control end of the resetting circuit is connected to a second conductive line, a first end thereof is connected to the third conductive line, and a second end thereof is connected to a second voltage input end......... Please see Fig. 1. Abstract.
(b)	ZHAI (US 20160291782 A1)- A touch panel, a method for driving the touch panel and a touch display device are provided. The touch panel includes a substrate, and multiple touch electrodes and touch electrode lines located on the substrate, the touch electrodes are respectively connected to the touch electrode lines. The touch electrodes include at least a first touch electrode and a second touch electrode, and the touch electrode lines include at least a first touch electrode line and a second touch electrode line. The first touch electrode line is disposed at a position where the first touch electrode line do not overlap with a projection region of other touch electrode driven simultaneously with the first touch electrode in the direction perpendicular to the touch panel.......  ...... Fig. 1-4. Abstract.
(c)	Qin (US 20150346860 A1)- A capacitive in-cell touch panel, a display device and a driving method are provided. For the capacitive in-cell touch panel, at least one gate line (4) or at least one data line (5) is reused as a first touch sensing electrode, a plurality of mutually independent common electrodes (6) are disposed to intersect the first touch sensing electrode, and at least one common electrode (6) is reused as a second touch sensing electrode. The capacitive in-cell touch panel can reduce the number of masking in the manufacturing process, reduce the thickness of the touch panel and reduce the production cost. In the driving process of the touch panel, certain period is set aside of a frame of picture as touch period, that is, a time division driving mode is used for the touch time period and the display time period, it is also possible to avoid mutual interference between display signals and touch driving signals and in turn guarantee the quality of displayed picture and the touch accuracy.............. Fig. 1-3. Abstract.
(d)	KIM et al. (US 20130265244 A1)- A display device includes a first substrate including a first surface, on which a touch by an external object occurs, and a second surface opposite to the first surface, a plurality of driving signal lines positioned on the second surface of the first substrate, where the plurality of driving signal lines transmits a driving signal for displaying an image, a plurality of pixels including a plurality of switching elements connected to the plurality of driving signal lines, a sensing signal line positioned on one of the first surface and the second surface of the first substrate, where the sensing signal line transmits a sensing signal generated based on the touch by the external object, and a touch sensor unit including a sensing capacitor defined by at least one driving signal line of the plurality of driving signal lines and the sensing signal line............... Fig. 1-3. Abstract.
(e)	WU et al. (US 20110109568 A1)- A touch display apparatus is disclosed. Without additional touch device, either the reversed AM structure or a conventional PM structure is provided to combine with the human body's conductive properties and the noise-immune sensing circuit design, thereby to achieve the purpose of displaying images and performing multi-touch detection simultaneously. Thus, the hardware cost and the power consumption are reduced............... Fig. 1-3. Abstract.
(f)	Yousefpor et al. (US 20100253638 A1)- A gate driver circuit for switching gate line voltage supplies between display and touch modes is disclosed. The circuit can include one or more switches configured to switch one or more gate lines of an integrated touch sensitive display between a display mode and a touch mode. During touch mode, the circuit can be configured to switch the gate lines to connect to a more stable voltage supply. The circuit can also be configured to reduce or eliminate interference from the display circuitry to the touch circuitry that could affect touch sensing. During display mode, the circuit can be configured to switch the gate lines to connect to a fluctuating voltage supply.............. Fig. 1-3. Abstract.
(g)	Chang et al. (US 20100238122 A1)- An integrated touch panel has a display pixels arranged in a two-dimensional array of rows and columns connected to a plurality of gate lines and data lines. Each gate line receives a gate line signal for controlling the pixels in a row, and each data lines provides display data to the pixels in a column. The touch panel is connected to a sensing module having a plurality of shift registers connected in series. The touch panel has a plurality of sensor units arranged in sensor rows and sensor columns. Each sensor row receives gate line signals from a gate line, and each sensor column is connected to a sensor signal line for providing a touch signal to a shift register in the sensing module such that the shift registers connected to two adjacent sensor signal lines are separated by a different shift register is the series............... Fig. 1-3. Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628